                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION
                           Civil Action No. 5:19-cv-327

MANUEL TORRES,                               )
             Plaintiff,                      )
                                             )
       v.                                    )
                                             )    NOTICE OF APPEARANCE
TRACY LYNN CARTER, in his official           )
capacity as Sheriff of Lee County, North     )
Carolina, TOWN OF SILER CITY,                )
NORTH CAROLINA, and TOWN OF                  )
APEX, NORTH CAROLINA,                        )
                                             )
                      Defendants.            )


      COMES NOW the undersigned attorney, Katie Weaver Hartzog, and hereby gives

notice of appearance as counsel of record for Defendant TOWN OF SILER CITY, NORTH

CAROLINA, in the above-captioned case.


      This the 4th day of September, 2019.


                                       HARTZOG LAW GROUP LLP

                                       /s/ Katie Weaver Hartzog
                                       KATIE WEAVER HARTZOG
                                       N.C. State Bar No. 32989
                                       E-mail: khartzog@hartzoglawgroup.com
                                       1903 N. Harrison Avenue, Suite 200
                                       Cary, North Carolina 27513
                                       Telephone: (919) 670-0338
                                       Facsimile: (919) 714-4635
                                       Attorney for Defendant Town of Siler City




            Case 5:19-cv-00327-FL Document 10 Filed 09/04/19 Page 1 of 2
                            CERTIFICATE OF SERVICE

      I hereby certify that on September 4, 2019, I electronically filed the foregoing with

the Clerk of Court using the CM/ECF system, which will send electronic notification to all

counsel of record using their CM/ECF participant registration information.




                                         HARTZOG LAW GROUP LLP

                                         /s/ Katie Weaver Hartzog
                                         KATIE WEAVER HARTZOG
                                         N.C. State Bar No. 32989
                                         E-mail: khartzog@hartzoglawgroup.com
                                         KATHERINE BARBER-JONES
                                         N.C. State Bar No. 44197
                                         E-mail: kbarber-jones@hartzoglawgroup.com
                                         1903 N. Harrison Avenue, Suite 200
                                         Cary, North Carolina 27513
                                         Telephone: (919) 670-0338
                                         Facsimile: (919) 714-4635




                                            2

         Case 5:19-cv-00327-FL Document 10 Filed 09/04/19 Page 2 of 2
